Citation Nr: 0941144	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increase in a 50 
percent rating for PTSD.  

In a July 2008 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2009, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board's 
decision be vacated and remanded.  A July 2009 Court Order 
granted the motion.  

In a September 2009 statement, the Veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU rating).  That 
issue is not before the Board at this time and is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the July 2009 
Court Order.  

The Board observes that the July 2009 Joint motion (noted 
above in the INTRODUCTION) found, in part, that the Board 
failed to discuss pertinent medical evidence.  The joint 
motion specifically indicated that the Board did not address 
evidence dated between March 2006 and June 2008, to include a 
month-long inpatient hospitalization for PTSD and a note from 
the Veteran's nurse practitioner indicating that he may no 
longer be able to function in his job due to his PTSD.  The 
joint motion noted that on remand, the Board should 
adequately address such evidence.  

The Board observes that the evidence mentioned in the joint 
motion is not of record.  There are no treatment records 
dated between March 2006 and June 2008, to include a month-
long inpatient hospitalization for PTSD and a note from the 
Veteran's nurse practitioner indicating that he may no longer 
be able to function in his job due to PTSD, currently in the 
Veteran's claims file.  The Board notes that the most recent 
treatment reports of record are dated in March 2006.  Since 
the July 2009 Order from the Court returned this matter to 
the Board "for compliance with the instructions in the joint 
motion", the Board now specifically remands the matter to 
obtain any records of treatment received between March 2006 
and June 2008, to include a month-long inpatient 
hospitalization for PTSD and a note from the Veteran's nurse 
practitioner indicating that he may no longer be able to 
function in his job due to PTSD.  

Additionally, the Board notes that in a September 2009 
statement, the Veteran's representative reported that the 
Veteran's month-long inpatient hospitalization (noted above) 
was at the Batavia, New York VA Medical Center from February 
2008 to March 2008.  Additionally, the Veteran's 
representative indicated that the Veteran had received recent 
treatment for his PTSD at the Rochester, New York VA Medical 
Center.  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the Veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Further, the Board notes that the Veteran was last afforded a 
VA examination in January 2004.  The diagnoses were PTSD and 
an adjustment disorder with depressed mood.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

The Board notes that the Veteran has received treatment for 
his PTSD subsequent to the January 2004 VA psychiatric 
examination.  For example, a January 2006 report from R. 
Challapalli, M.D., noted that the Veteran continued to suffer 
from depression (at a three on a scale of one to ten).  The 
assessment was major depression with anxiety; PTSD; and a 
panic disorder.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination in over four and a half years.  
Additionally, the record raises a question as to the current 
severity of his service-connected PTSD.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain any treatment records dated 
between March 2006 and June 2008, to 
include any records from a month-long 
inpatient hospitalization for PTSD 
(possibly at the Batavia, New York VA 
Medical Center in February 2008 and March 
2008) and a note from the Veteran's nurse 
practitioner indicating that he may no 
longer be able to function in his job due 
to PTSD, as discussed in the July 2009 
joint motion.  

2.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning his 
reported treatment for PTSD, and dated 
since March 2006, from the Batavia, New 
York VA Medical Center and the Rochester, 
New York VA Medical Center.  

3.  Ask the Veteran to identify all other 
medical providers who have treated him for 
his PTSD since March 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not 
already in the claims folder.  

4.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  

5.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 50 
percent rating for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).\

